Opinion issued February 13, 2003 
 








 



In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00094-CV
____________

IN RE LOUIS MEANS, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Louis Means, requests that this Court compel respondent (1) to rule
on his petition for writ of habeas corpus in cause number 370813-B, filed pursuant
to article 11.07 of the Texas Code of Criminal Procedure.  See Tex. Code Crim.
Proc. Ann. Art. 11.07 (Vernon Supp. 2003).
 This Court has no authority to issue a writ of mandamus  to compel a
district court judge to rule on a petition for writ of habeas corpus in which the
judgment of conviction is final.  In re McAfee, 53 S.W.3d 715, 718 (Tex.
App.--Houston [1st Dist.] 2001, orig. proceeding). This is because jurisdiction to
grant post-conviction habeas corpus relief in felony cases rests exclusively with the
Texas Court of Criminal Appeals.  Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App.
1995); Tex. Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2003).
 Therefore, we dismiss the petition for writ of mandamus for lack of
jurisdiction.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Keyes, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is the Honorable Brian Rains, Judge, 176th District Court, Harris
County.